EMPLOYMENT AGREEMENT

                 EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November
3, 2004, between PHILIP KOWALCZYK (the “Executive”) and THE TALBOTS, INC., a
Delaware corporation (the “Company”).

W  I  T  N  E  S  S  E  T  H

                 WHEREAS, the Company desires to employ the Executive, and the
Executive desires to be employed by the Company on the terms, provisions and
conditions hereinafter provided;

                 NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and undertakings herein set forth, the parties hereto
agree as follows:

         1.                Engagement.   The Company hereby agrees to employ the
Executive, and the Executive hereby accepts such employment, as Executive Vice
President and Chief Administrative Officer of the Company, on the terms and
conditions set forth herein, unless and until such employment hereunder shall
have been terminated as provided in this Agreement.

         2.               Title and Duties.   During his employment by the
Company, the Executive shall render his services as Executive Vice President and
Chief Administrative Officer of the Company, shall perform duties consistent
with his title as the Company shall reasonably request, and shall devote his
full business time and best efforts to his duties hereunder and the business and
affairs of the Company (except during vacation periods and reasonable periods of
illness or other incapacity); provided, however, that the Executive may from
time to time engage in such other pursuits, including, without limitation
personal legal and personal financial affairs as shall not materially interfere
with the proper performance of his duties and obligations hereunder.   

         3.                Compensation.   As compensation for his services to
the Company hereunder, the Company shall pay to the Executive the following:   

                             (A)          Base Salary  

                                              (i)        The Executive shall
receive base salary at the rate of not less than $494,000.00 per annum (the
“Base Salary Rate”), payable in substantially equal installments, in accordance
with the normal payroll practices of the Company.   

                                               (ii)        The Company’s Board
of Directors (the “Board”), or a duly appointed committee thereof, shall
consider, on an annual basis, the nature, extent and advisability, if any, of an
increase in the Executive’s annual base salary; provided, however, that in no
event shall the Executive’s base salary during the term hereof be less than the
Base Salary Rate.   

                             (B)         Annual Incentive Bonus.

                                               (i)         Beginning with the
Company’s Fiscal Year 2005, the Executive shall be eligible to receive an annual
incentive bonus pursuant to the Company’s Management Incentive Program, as same
may be amended or superseded from time to time (the Management Incentive
Program, as same may be amended or superseded from time to time, is hereinafter
referred to as the “MIP”). The Company represents that the formula the Company
currently uses to calculate annual bonus awards under the MIP for its MIP
eligible Executive Vice Presidents is: (A) to multiply the executive’s annual
base salary for the relevant fiscal year by the executive’s target incentive
rate; (B) then, multiply the resulting product by the executive’s individual
rating (as determined by the Company in its sole discretion and as approved by
the Board or a duly appointed committee thereof in its sole discretion); and (C)
then, multiply the resulting product by the Company’s rating (as determined by
the Board or a duly appointed committee thereof in its sole discretion). For
purposes of illustration: assuming an executive has: (x) a $500,000 annual base
salary; (y) a target incentive rate of forty (40%) percent; and (z) an
individual performance rating of 1.1; and the Company’s rating is 1.1, the
executive would receive an MIP award of $242,000. The Company also represents
that the Executive’s initial target incentive rate under the MIP will be forty
(40%) percent.   

                                               (ii)         For the Company’s
Fiscal Year 2004, the Company shall pay the Executive a bonus of $350,000 (the
“2004” Bonus), $175,000 of which shall be payable within twenty (20) days of the
Executive’s commencement of employment hereunder and $175,000 of which shall be
payable on or before April 30, 2005. The Executive agrees that the Executive’s
right to receive the 2004 Bonus shall be contingent upon the Executive’s
employment not having been terminated prior to the closing date of the Company’s
Fiscal Year 2004: (1) because of his resignation (unless such resignation is
with Good Reason as that term is defined in paragraph 6(E) below); or (2)
pursuant to paragraph 6(D) below. The Executive further agrees that if after
receipt of any portion of the 2004 Bonus referred to above and before November
3, 2005, he resigns his employment (unless such resignation is with Good Reason
as that term is defined in paragraph 6(E) below), or if the Company terminates
Executive’s employment pursuant to paragraph  6(D) below, the Executive, shall,
within thirty (30) days of such resignation or termination, repay the Company an
amount which shall be determined by multiplying the amount of the 2004 Bonus
that Executive has received as of the date of such resignation or termination by
a fraction, the numerator of which shall be 365 less the number of days between
November 3, 2004 and the date his employment shall terminate, and the
denominator of which shall be 365.   

                             (C)         Executive Stock Based Incentive Plan.

                                               (i)         General.  The
Executive shall be eligible to receive such incentive compensation as may be
awarded from time to time pursuant to the Company’s Executive Stock Based
Incentive Plan as same may be amended or superseded from time to time (the
Executive Stock Based Incentive Plan, as same may be amended or superseded from
time to time, is hereinafter referred to as the “Plan”). All awards to the
Executive (including those under subparagraph 3(C)(ii) below) shall be subject
to the terms of the Plan. The Company agrees that the terms of any grant of
stock options the Compensation Committee of the Board (the “Committee”) makes to
the Executive under the Plan shall provide that upon the termination of the
Executive’s employment hereunder pursuant to paragraph 6(F) hereof, the
Executive’s right to exercise any then unexercised, vested stock options shall
be a period of not less than three (3) years from the date of such termination.
  

                                               (ii)         Current Stock Option
Award.   The Company agrees to award the Executive an option under the Plan to
purchase 60,000 shares of Common Stock of the Company, $0.01 par value per
share, pursuant to and subject to the terms and conditions of a Nonqualified
Stock Option Agreement to be executed by the Company and the Executive, with an
exercise price equal to the closing price of the Company’s common stock on the
New York Stock Exchange on November 3, 2004 (the “Options”). The Executive’s
entitlement to exercise the Options shall vest as follows: (i) 33 1/3% of the
total shares subject to the option on November 3, 2005; (ii) 33 1/3% of the
total shares subject to the option on November 3, 2006; and (iii) 33 1/3% of the
total shares subject to the option on November 3, 2007.   

                                               (iii)         Future Stock Option
and Restricted Stock Awards.  The Executive understands and agrees that the
number and timing of any future stock option and restricted stock awards to be
granted to the Executive shall be subject to the Committee’s sole discretion.
The Company represents that it currently intends to recommend to the Committee
that in March 2005 the Executive receive grants of 75,000 options and 25,000
shares of restricted stock.   

                             (D)        Deferred Compensation.   The Executive
shall be eligible to participate in any deferred compensation program generally
applicable to the Company’s senior executives as may be in effect from time to
time.

         4.                Benefits.   Subject to the provisions of this
Agreement, the Company shall provide the following benefits to the Executive for
services rendered during the term of his employment hereunder:   

                             (A)        Insurance and Retirement Benefits.   The
Executive shall be entitled to such insurance benefits of the Company as may be
in effect from time to time and generally available to employees at the senior
executive level, including, but not limited to, disability insurance and
business travel accident insurance. The Executive shall also be entitled to
participate in benefit programs provided by the Company, including, but not
limited to, the retirement program, the supplemental retirement program, the
R.S.V.P. 401-K Savings Program and the supplemental R.S.V.P. 401-K Savings
Program. The Executive’s participation in the programs referred to in this
paragraph 4(A) shall be subject to the terms and conditions of the respective
programs as they may be amended by the Company from time to time in its sole
discretion.

                             (B)         Other Insurance and Welfare Benefits.
  The Executive shall also be entitled to participate in the following benefits
programs (subject to their respective terms and conditions as they may be
amended by the Company from time-to-time in its sole discretion): (i) the
Company’s medical insurance program; (ii) the Company’s dental insurance
program; and (iii) the Company’s Paid Life Insurance Program (the “Program”),
pursuant to which the Company shall pay all premiums on behalf of the Executive
for a term life insurance policy on the life of the Executive with coverage in
an amount equal to the lesser of (X) the Executive’s annual base salary for one
(1) year or (Y) the maximum amount of coverage that the Company is able to
provide a participant under the Program, at the rate then in effect during the
coverage of such policy.

                             (C)        Automobile Program.   The Executive
shall be entitled to participate in the Company’s Executive Automobile Program,
pursuant to which the Company, at the Executive’s election, shall either: (i)
provide the Executive with an automobile (which automobile shall be replaced
every two (2) years) for his use with a value, when new, of up to $38,500.00 and
shall reimburse the Executive for all costs and expenses associated with such
automobile (including, but not limited to, automobile insurance, repairs, and
gas), or (ii) provide the Executive with a monthly automobile allowance, which
allowance shall be based upon the annualized imputed value of the automobile to
which the Executive is entitled under such program. The value of the automobile
to which the Executive is entitled shall be subject to an annual review and may
be increased at the discretion of the Board, in accordance with the terms of the
Company’s Executive Automobile Program; provided, however, the Executive shall
be entitled to receive any benefit to which participants in the Company’s
Executive Automobile Program may from time to time hereafter generally become
entitled thereunder that is broader or greater than the benefits to which
participants are currently generally entitled (e.g., an across-the-board
increase in the value of automobiles received under such program).

                             (D)        Financial Counseling Program.   The
Executive shall be entitled to participate in the Company’s Key Management
Financial Counseling Program. The Executive’s initial annual allowance shall be
$3,500 per calendar year, which allowance shall be subject to periodic review by
the Board and may be increased at the discretion of the Board, in accordance
with the terms of the Key Management Financial Counseling Program.

                             (E)        Vacation.   The Executive shall be
entitled to an aggregate of not less than four (4) weeks of paid vacation in
each full calendar-year during the Executive’s employment hereunder.

                             (F)         Employee Discount.   The Executive
shall be entitled to receive the benefit of any Company Discount which may be in
effect from time to time and is generally available to the employees of the
Company. The Company Discount currently is forty (40%) percent.

                             (G)        Relocation.   The Executive shall be
entitled to reimbursement for reasonable expenses attributable to the relocation
of the Executive’s principal residence from Atlanta, Georgia to the Boston,
Massachusetts metropolitan area: (1) including temporary living for the
Executive and his immediate family from the date hereof through March 31, 2005,
house hunting trips for the Executive and his immediate family, a full household
goods move, broker’s fee up to seven (7%) percent on the sale of the Executive’s
current residence, closing costs on the purchase of the Executive’s new
residence in Massachusetts up to a maximum of two (2%) percent of the purchase
price thereof, and legal and other fees associated with closing; and
(2) excluding taxes and insurance. The Executive agrees that if after his
receipt of any payments or benefits under the Relocation Policy and within the
initial one (1) year of the term hereof, he shall resign his employment without
Good Reason (as such term is defined in paragraph 6(E) below) or his employment
shall be terminated by the Company under paragraph 6(D)(ii) through (ix) below,
the Executive shall, within 30 days of his resignation or termination, repay the
Company an amount which shall be determined by multiplying the amount of such
payments and benefits by a fraction, the numerator of which shall be 365 less
the number of days between the commencement of the Executive’s employment and
the date his employment shall terminate and the denominator of which shall be
365.

        5.                        Expenses.   The Executive is authorized to
incur and the Company shall either pay directly or reimburse the Executive for
ordinary and reasonable expenses in connection with the performance of his
duties hereunder, including, without limitation, expenses for
(A) transportation, (B) business meals, (C) travel and lodging, and (D) similar
items. The Executive agrees to comply with the Company’s policies with respect
to record keeping in connection with such expenses.   

        6.                Termination of Employment.   The following provisions
set forth the terms and conditions pursuant to which the employment of the
Executive hereunder may be terminated:   

                             (A)        The employment of the Executive
hereunder may be terminated by the Company or the Executive at any time, subject
to the Company’s providing all of the compensation and benefits herein specified
in accordance with the terms hereof.

                             (B)        The employment of the Executive
hereunder may be terminated by the Company or the Executive on or after the
normal retirement date of the Executive under the Company’s Pension Plan and
Supplemental Retirement Plan or any successor or substitute plan.

                             (C)        The employment of the Executive
hereunder shall be terminated upon the death of the Executive.

                             (D)        The employment of the Executive
hereunder may be terminated by the Company in the event of the occurrence of any
of the following conditions or events:

                                               (i)        the failure of the
Executive substantially to perform his duties hereunder as a result of physical
incapacity for a continuous period of at least six (6) months after he has
become eligible for the Company’s long-term disability benefits (any dispute as
to the Executive’s incapacitation shall be resolved by an independent physician,
reasonably acceptable to the Executive and the Board, whose determination shall
be final and binding upon both the Executive and the Company);   

                                               (ii)        continual failure of
the Executive to substantially perform his material duties hereunder, other than
as a result of incapacity due to physical or mental illness, which failure
continues uncured for thirty (30) days after a written demand for substantial
performance is delivered to the Executive by the Company’s Chief Executive
Officer which states the dates and instances of prior non-performance by the
Executive;   

                                               (iii)        habitual drunkenness
in circumstances that are either during working hours or reflect negatively on
the business or reputation of the Company;   

                                               (iv)        the unlawful use or
possession of controlled substances;   

                                               (v)        the commission by the
Executive of misconduct in the discharge of his duties. For purposes of this
section, “misconduct” is intended to mean “doing something bad, and not merely
doing the job badly.” By way of illustration, “misconduct” is not intended to
include where the Company has a bad financial year, or the Executive makes
business judgments in good faith that turn out to be erroneous;   

                                               (vi)        the conviction of the
Executive of a felony;   

                                               (vii)        dishonesty in
material respects in matters relating to the Company;   

                                               (viii)        continuous
conflicts of interest after notice in writing to the Executive from the Board,
which notice states the dates and instances of prior conflicts of interest by
the Executive; or   

                                               (ix)        any other material
breach of this Agreement by the Executive which the Executive shall have failed
to cure within thirty (30) days after notice to the Executive thereof. Upon or
after the date of occurrence of any of the events or conditions described above,
the Company may deliver written notice to the Executive of its election to
terminate his employment hereunder.   

                             (E)        In the event that the Executive’s
employment hereunder is terminated pursuant to paragraphs 6(B), 6(C) or 6(D)
above or by the Executive without Good Reason (as such term is defined below),
the Company shall be under no further obligation to the Executive pursuant to
the terms of this Agreement except to pay the Executive, within ten (10)
business days of the effective date of such termination (or, in the event of a
termination pursuant to paragraph 6(C) above, to pay the Executive’s estate or
legal representative, as soon as reasonably practicable after the Executive’s
death) (i) salary for services rendered up to and including the date of
termination, (ii) reimbursement for expenses incurred by the Executive pursuant
to paragraph 5 hereof up to and including the date on which his employment is
terminated, and (iii) any and all compensation to which the Executive may be
entitled as of the date of termination pursuant to the Plan or any other
compensation or benefit plan to the extent permitted by such plans. For purposes
of this Agreement, “Good Reason” means a material breach by the Company of its
obligations under this Agreement that it has failed to cure within thirty (30)
days following written notice of such breach by the Executive to the Company;
provided, however, that the Executive may only exercise his right to terminate
this Agreement with Good Reason within sixty (60) days after the occurrence of
any such event.

                             (F)        In the event that the Executive’s
employment hereunder is terminated and such termination is not a result of an
event or condition referred to in paragraph 6(E) above, the following shall
occur: (i) the Company shall pay to the Executive, within ten (10) business days
of the effective date of such termination (a) salary for services rendered up to
and including the date of termination, (b) reimbursement for expenses incurred
by the Executive pursuant to paragraph 5 hereof up to and including the date on
which his employment is terminated, and (c) any and all compensation to which
the Executive may be entitled as of the date of termination pursuant to the Plan
or any other compensation or benefit plan to the extent permitted by such plans;
and (ii) the Company shall pay to the Executive, in a single lump payment within
thirty (30) days from the effective date of such termination, a separation
allowance equal to the product of one and one-half (1.5) multiplied by the sum
of:


                                                 (x)         the Executive’s
annual base salary, at the rate in effect at the time of such termination, and


                                                  (y)         provided such
termination occurs after the Company’s Fiscal Year that ends in January, 2006,
the annual bonus paid or payable to the Executive pursuant to paragraph 3(B)
hereof for the last full fiscal year of the Company immediately prior to the
effective date of such termination.


The Company’s obligation to pay the separation allowance referred to in this
subparagraph shall be contingent upon the Executive having delivered to the
Company a fully executed separation agreement and release (that is not subject
to revocation) of claims against the Company, its parents, subsidiaries,
affiliates, employees, agents and representatives satisfactory in form and
content to the Company’s counsel.

                            (G)                  In the event that the
Executive’s employment hereunder is terminated and such termination is not a
result of an event or condition referred to in paragraph 6(E) above: (a) the
Executive also shall continue to participate, on the same terms and conditions
as in effect immediately prior to such termination, in the medical and dental
insurance programs provided to the Executive pursuant to paragraph 4(B) hereof
until the earlier of (i) the end of the eighteen (18) month period beginning
from the effective date of the termination of Executive’s employment hereunder,
or (ii) such time as the Executive is eligible to be covered by a comparable
program of a subsequent employer; and (b) the Company shall, during the period
described in clause “(a)” above, secure insurance and pay the premiums for
either conversion policies and/or such other policies, if available, as may be
necessary to provide the same or substantially the same long-term disability and
life insurance benefits as were in effect pursuant to paragraphs 4(A) and (B)
hereof immediately prior to the termination of the Executive’s employment. The
Executive agrees to notify the Company promptly if and when he begins employment
with another employer and if and when he becomes eligible to participate in any
pension or other benefit plans, programs or arrangements of another employer.
The Company’s obligation to provide the benefits referred to in this
subparagraph shall be contingent upon the Executive having delivered to the
Company a fully executed separation agreement and release (that is not subject
to revocation) of claims against the Company, its parents, subsidiaries,
affiliates, employees, agents and representatives satisfactory in form and
content to the Company’s counsel.

                             (H)             In the event the Company terminates
Executive’s employment within twelve (12) months after the occurrence of a
Change in Control, as that term is defined in Exhibit A attached hereto (and
such termination is not as a result of an event or condition referenced in
paragraph 6(E) above), then the following shall occur: (a) the Company shall pay
to Executive on the effective date of such termination: (i) salary for services
rendered up to and including the date of termination, (ii) any and all
compensation to which Executive may be entitled as of the date of termination
pursuant to the Plan or any other compensation or benefit plan to the extent
permitted by such plans, and (iii) reimbursement for outstanding ordinary and
reasonable expenses incurred by Executive in connection with the performance of
Executive’s duties for the Company up to and including the date on which
Executive’s employment is terminated; and (b) the Company shall pay to
Executive, within thirty (30) days after the effective date of such termination,
an amount equal to the sum of:

                                               (i)        one and one-half (1½)
times Executive’s annual base salary at the rate in effect on the date of such
termination, and   

                                               (ii)        an amount equal to
the product of   


(w)        the amount determined to be payable under clause (i) above,
multiplied by


(x)        Executive’s target incentive rate in effect on the date of
termination, multiplied by


(y)        Executive’s individual performance rating, multiplied by


(z)        the Company performance rating


(the terms referred to in clauses (x), (y) and (z) having the definitions set
forth in the MIP), assuming an individual performance rating and a Company
performance rating of 1.0; and (c) Executive shall continue to participate, on
the same terms and conditions, in any benefit programs of the Company in which
Executive participated immediately prior to such termination (including, without
limitation, as applicable, any disability insurance benefit program, any medical
insurance program, and dental insurance program, and any life insurance program)
from the time of such termination until the earlier of: (i) the end of the
eighteen (18) month period beginning from the effective date of the termination
of Executive’s employment, or (ii) such time as Executive is eligible to be
covered by a comparable program of a subsequent employer. Executive hereby
agrees to notify the Company promptly if and when Executive begins employment
with another employer and if and when Executive becomes eligible to participate
in any pension or other benefit plans, programs or arrangements of another
employer.

                             (I)        The date of termination of the
Executive’s employment for purposes of paragraphs 6(F), 6(G) and 6(H) above
shall be the date specified in a written notice of termination to the Executive,
provided that the Company shall provide at least thirty (30) days written notice
of such termination.

                             (J)        In the event of the termination or
expiration of this Agreement for any reason, the Company shall remain forever
obligated to effectuate, directly or indirectly through its transfer agent,
transfers or sales of shares of the Company’s Common Stock, or exercises of
options to purchase such shares, to which the Executive is entitled pursuant and
subject to the terms of this Agreement.

         7.                 Indemnification.  

                             (A)        The Company shall indemnify, defend and
hold the Executive harmless, to the maximum extent permitted by law, against all
judgments, fines, amounts paid in settlement and all reasonable expenses,
including attorneys’ fees incurred by the Executive, in connection with the
defense of, or as a result of any action or proceeding (or any appeal from any
action or proceeding) in which the Executive is made or is threatened to be made
a party by reason of the fact that the Executive is or was an officer or
director of the Company, regardless of whether such action or proceeding is one
brought by or in the right of the Company, to procure a judgment in its favor
(or other than by or in the right of the Company). Each of the parties hereto
shall give prompt notice to the other of any action or proceeding from which the
Company is obligated to indemnify, defend and hold harmless the Executive of
which it or he (as the case may be) gains knowledge.

                             (B)        The Company hereby represents and
warrants that the Executive shall be covered and insured up to the maximum
limits provided by all insurance which the Company maintains to indemnify its
directors and officers (and to indemnify the Company for any obligations which
it incurs as a result of its undertaking to indemnify its officers and
directors).

         8.                Arbitration.   Any dispute, controversy or claim
between the parties hereto arising out of or relating to this Agreement either
during or after the term thereof, shall be settled by arbitration conducted in
the Commonwealth of Massachusetts, in accordance with the Commercial Rules of
the American Arbitration Association then in force, provided, however, the
Executive acknowledges that in the event of a violation of paragraphs 11 and 12
of this Agreement, the Company shall be entitled to obtain from a court in the
Commonwealth of Massachusetts, temporary, preliminary or permanent injunctive
relief as well as damages, which rights shall be in addition to any other rights
or remedies to which it may be entitled. The decision of the arbitrator or
arbitrators conducting any such arbitration proceedings shall be in writing,
shall set forth the basis therefore and such arbitrator’s or arbitrators’
decision or award shall be final and binding upon the parties hereto. The
parties hereto shall abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.   

         9.                Enforceability.   It is the intention of the parties
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provisions
hereof, shall not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision of this Agreement shall be determined
to be invalid or unenforceable, either in whole or in part, this Agreement shall
be deemed amended to delete or modify, as necessary, the offending provisions
and to alter the balance of this Agreement in order to render the same valid and
enforceable to the fullest extent permissible.   

         10.                Assignment.   This Agreement is personal in nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder. This
Agreement and all of the provisions hereof shall be binding upon, and inure to
the benefit of, the parties hereto, and their successors (including successors
by merger, consolidation or similar transactions), permitted assigns, executors,
administrators, personal representatives, heirs and distributees.   

         11.                Non-Disclosure.   The Executive shall not, at any
time during or following the period of employment, disclose, use, transfer or
sell, except in the course of such employment, any confidential information or
proprietary data of the Company and its subsidiaries so long as such information
or data remains confidential and has not been disclosed or is not otherwise in
the public domain, except as required by law or pursuant to legal process or in
connection with an administrative proceeding before a governmental agency. The
Company and the Executive agree that the Executive’s obligations under this
paragraph shall not apply if (1) any disclosure by the Executive is made with
the express written permission of the Company; and/or (2) if the Executive can
show by documentary evidence that he had knowledge of the confidential
information, or it was in his possession, prior to disclosure by the Company, or
that it was lawfully received by the Executive from a third party who is not or
was not bound, at the time the information was conveyed, by any confidential
relationship or obligation to the Company.   

         12.                Non-Competition Agreement.   In the event the
Executive terminates his employment hereunder without “Good Reason” as that term
is defined in paragraph 6(E) hereof, or the Company terminates the Executive’s
employment pursuant to an event or condition described in paragraph 6(B) or 6(D)
hereof, except as provided below, the Executive will not for a period of
eighteen (18) months thereafter engage in or carry on, directly or indirectly,
either for himself or as a member of a partnership, or as a stockholder,
investor (except that ownership of 5% or less of any class of debt or equity
securities which are publicly traded shall not be a violation of this paragraph
12), officer or director of a corporation or as an employee, agent, associate or
consultant of any person, partnership, or corporation in any business in
competition with the principal businesses carried on by the Company and its
subsidiaries and affiliates (as that term is described below) in any
jurisdiction in which the Company or its subsidiaries or affiliates actively
conduct business; provided, however, that if, during the eighteen (18) month
period, the Company elects to enforce the provisions of this paragraph and the
Executive’s employment shall have been terminated either by the Executive
without “Good Reason” or by the Company pursuant to paragraph 6(D) hereof, the
Company shall pay to the Executive (in accordance with its then current payroll
practices) at the rate of his base salary as of the date of his termination. If
the Company, at its sole option, decides not to continue the Executive’s base
salary at any time during the eighteen (18) month period, this non-competition
provision shall not thereafter be enforceable. Nothing in this paragraph 12 or
in this Agreement shall be deemed to require the Company to continue to pay the
Executive any portion of his base salary in the event the Executive terminates
his employment without Good Reason or the Company terminates the Executive’s
employment pursuant to an event or condition described in paragraph 6(D) hereof.
Notwithstanding the foregoing: (A) for purposes of this Agreement, the term
“principal business carried on by the Company and its subsidiaries and
affiliates” shall be limited to “upper moderate” and “better” “Missy” apparel
specialty stores, including, for purposes of illustration, but not limited to,
Ann Taylor, Coldwater Creek, J. Jill and Chicos; and (B) nothing in this
paragraph shall be construed to prevent the Executive from engaging in
consulting to any aspect of the apparel industry after such termination.   

         13.                 Taxes.  

                             (A)        All payments to be made to and on behalf
of the Executive under this Agreement will be subject to required withholding of
federal, state and local income and employment taxes, and to related reporting
requirements.

                             (B)        Notwithstanding any other provision of
this Agreement, if any of the payments provided for in this Agreement, together
with any other payments which the Executive has the right to receive from the
Company or any corporation which is a member of an “affiliated group” (as
defined in Section 1504(a) of the Internal Revenue Code of 1986, as amended (the
“Code”) without regard to Section 1504(b) of the Code) of which the Company is a
member, would constitute a “parachute payment” (as defined in Section 280G(b)(2)
of the Code), payments pursuant to this Agreement shall be reduced to the
largest amount as will result in no portion of such payments being subject to
the excise tax imposed by Section 4999 of the Code.

         14.                Term.  This Agreement shall commence as of November
3, 2004 and shall continue in effect until the last day of the Company’s fiscal
year that ends in January 2008; provided, however, that commencing at the
beginning of the Company’s fiscal year immediately thereafter and at the
beginning of the Company’s fiscal year each three years thereafter, the term of
this Agreement shall automatically be extended for three additional years unless
at least 6 months prior to such date, the Company or the Executive shall have
given notice to the other party that this Agreement shall not be extended. It is
acknowledged and agreed by the parties hereto that if this Agreement is
terminated or not extended by the Company pursuant to this paragraph 14 and not
as a result of an event or condition referred to in paragraph 6(E) hereof, the
provisions of paragraphs 6(F) and 6(G) hereof shall apply.   

         15.                Survival.  Anything in paragraph 6 hereof to the
contrary notwithstanding, the provisions of paragraphs 7 through 17 shall
survive the expiration or termination hereof, regardless of the reasons
therefore.   

         16.                No Conflict.   The Executive and the Company each
hereby represents and warrants to the other that the execution, delivery and
performance of this Agreement by him or it (as the case may be) shall not
violate any agreement or other obligation of any kind, written or oral, to which
he or it (as the case may be) is subject.   

         17.                Miscellaneous.  

                             (A)        Notices.   All notices hereunder shall
be given in writing, clearly marked “Personal and Confidential,” by personal
delivery (which shall include delivery by overnight couriers such as Federal
Express), or prepaid registered or certified mail, return receipt requested, to
the addresses of the proper parties as set forth below:


TO THE EXECUTIVE:   PHILIP KOWALCZYK 110 Polo Drive Atlanta, Georgia 30309   TO
THE COMPANY:   The Talbots, Inc. One Talbots Drive Hingham, MA 02043 Attn:  
Senior Vice President/Human Resources


Any notice given as aforesaid shall be deemed received upon actual delivery. Any
party hereto (or any person designated to receive a copy of any notice) may
change his or its (as the case may be) designated address by notice served as
herein set forth upon the other party designated to receive notice.

                             (B)        Law Governing.   This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be wholly performed in that
state without regard to its conflicts of laws provisions.

                             (C)        Headings.  The paragraph headings
contained in this Agreement are for convenience of reference only and are not
intended to determine, limit or describe the scope or intent of any provision of
this Agreement.

                             (D)        Number and Gender.   Whenever in this
Agreement the singular is used, it shall include the plural if the context so
requires, and whenever the masculine gender is used in this Agreement, it shall
be construed as if the masculine, feminine or neuter gender, respectively, has
been used where the context so dictates, with the rest of the sentence being
construed as if the grammatical and terminological changes thereby rendered
necessary have been made.

                             (E)        Entire Agreement.   This Agreement
contains the entire understanding between the parties with respect to the
subject matter hereof and supersedes any prior or contemporaneous understandings
and agreements, written or oral, between and among them respecting such subject
matter.

                             (F)        Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but both of
which taken together shall constitute one instrument.

                             (G)        Amendments.  This Agreement may not be
amended except by a writing executed by the party against whom or which such
amendment is to be enforced.

                             (H)        Expenses.  All reasonable legal fees and
expenses incurred by the Executive in negotiating and entering into this
Agreement will be paid by the Company. All such fees and expenses will be paid
by the Company within 30 days after the Company’s receipt of the invoices
therefore.

                             (I)        Termination Without Cause.   For
purposes of the Plan, “termination without cause” hereunder shall mean
termination of the Executive’s employment hereunder as result of an event or
condition that is not referred to in paragraph 6(E) hereof.

                 IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first written above.


PHILIP KOWALCZYK


  /s/ Philip H. Kowalczyk
——————————————
       Philip Kowalczyk           THE TALBOTS, INC.


By:  /s/ Arnold B. Zetcher                         12/21/04
——————————————
Name:    
Title:             


--------------------------------------------------------------------------------


EXHIBIT A

                 For purposes of this Agreement, “Change in Control” shall mean
(i) the acquisition (including as a result of a merger) by any “person” (as such
term is used in Sections 3(a)(9), 13(d) and 14 (d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or persons “acting in concert”
(which for purposes of this Agreement shall include two (2) or more persons
voting together on a consistent basis pursuant to an agreement or understanding
between them to act in concert and/or as a “group” within the meaning of
Sections 13(d)(3) and 14(d) (2) of the Exchange Act), other than the Company or
any of its subsidiaries, or JUSCO (U.S.A.), Inc. or any of its subsidiaries or
“affiliates” (as such term is defined in Rule 12b-2 under the Exchange Act;
(collectively, an “Acquiring Person”), of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 25 percent of the combined
voting power of the then outstanding securities of the Company entitled to then
vote generally in the election of directors of the Company, and no other
stockholder is the beneficial owner (within the meaning of Rule l3d-3 under the
Exchange Act), directly or indirectly, of a percentage of such securities higher
than that held by the Acquiring person; or (ii) individuals, who, as of the
effective date of this Agreement (the “Effective Date”), constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided that any individual becoming a director subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding as a member of
the Incumbent Board, any such individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the directors of the Company (as such terms are used in Rule 14a-11
of Regulation 14A under the Exchange Act) and further excluding any individual
who is an “affiliate”, “associate” (as such terms are defined in Rule 12b-2
under the Exchange Act) or designee of an Acquiring Person having or proposing
to acquire beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 10 percent of the combined voting power of the then outstanding
securities of the Company entitled to then vote generally in, the election of
directors of the Company.